ORDER

PER CURIAM.
Movina A. Smith (Appellant) appeals from the trial court’.s judgment entered upon a jury verdict convicting him of the class B felony of possession of a controlled substance with intent to distribute, Section 195.211,1 and sentencing him as a prior and persistent drug offender to ten years of imprisonment. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court did not abuse its discretion in limiting the scope of cross-examination. State v. Gaines, 316 S.W.3d 440, 447 (Mo.App. W.D.2010). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).

. All statutory references are to RSMo.2012, unless otherwise indicated.